Judgment reversed and new trial granted, with costs to abide the event, upon the ground that the facts found in the decisión established merely a breach by the defendant of a contract to take the plaintiff into partnership with him in the business of operating the pier, and that the plaintiff’s damages *943for the breach of that contract should have been determined once and for all by the trial court. (See Wakeman v. Wheeler & Wilson Mfg. Co., 101 N. Y. 205.) Blackmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur.